Citation Nr: 0309641	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision which denied 
service connection for PTSD, and which found the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for schizophrenia.  In November 2002, the 
Board undertook additional development of the evidence on the 
issues on appeal, as authorized by 38 C.F.R. § 19.9(a)(2) 
(2002).  That regulation permitting Board development was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  However, as the Board is able to 
act favorably on the claim for service connection for PTSD, 
such is addressed in the present Board decision.  The issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia is 
the subject of the remand at the end of the present Board 
decision.  


FINDINGS OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had service in the Air National Guard, including 
active duty for training (basic training) from December 1965 
to April 1966.  He had active duty in the Air Force from 
January 1968 to June 1969, when his Air National Guard unit 
was activated.  Service medical records do not show a 
psychiatric disorder.

Service personnel records show that during his active duty, 
the veteran was assigned to Suwon Air Base in Korea from July 
1968 to June 1969.  His occupational specialty during this 
time was airplane fuel specialist.  The records do not 
reflect combat participation.  

A June 1971 medical statement from Dr. Ruben Dierwechter 
notes that in October 1970 he treated the veteran for 
symptoms diagnosed as anxiety depressive reaction to 
situation, and in June 1971 he treated the veteran for 
symptoms diagnosed as schizophrenic persecution complex.

On a VA psychiatric examination in August 1971, the veteran 
related that he had been in a National Guard unit that had 
been activated in 1968, during the Pueblo crisis.  He said he 
was sent to Korea, where he spent 11 months in an isolated 
spot.  He described psychiatric treatment after service.  
Following current examination, the diagnosis was paranoid 
type schizophrenia.

From November to December 1974, the veteran was hospitalized 
in a private facility, and the diagnosis was paranoid type 
schizophrenia.

Various medical records dated from 1982 to 1998, including 
private treatment records and evaluations obtained in 
connection with the veteran's claim for Social Security 
disability benefits, show diagnoses and impressions including 
paranoid schizophrenia.

In a statement dated in March 1998, the veteran said he had 
been exposed to several stressful events in service.  He said 
he had been afraid for his life on a couple of occasions, 
when a jet engine got too close to him while he was 
transporting fuel.  He also said that he was sent to Osan Air 
Base for two months, and while there, witnessed a Phantom jet 
explode, killing the pilot, as well as some bystanders.  He 
said he also witnessed another air crash.

VA outpatient treatment records dated from March to July 1998 
show the veteran's psychiatric treatment.  He reported having 
handled hazardous and flammable chemicals on a daily basis 
while in service.  He reported life-threatening near misses 
and witnessing aircraft crashes.  These records include 
diagnoses of both paranoid schizophrenia and PTSD.  

A June 1999 letter and enclosures received from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
shows that during the time the veteran was at Suwon Air Base 
in Korea there were a number of airplane crashes, but no 
casualties.  In February 1969, there was a crash south of 
Osan Air Base, in which the pilot was killed.  

In June 1999, L. Ghiglieri wrote that he had been the 
veteran's shift sergeant while he was in Korea.  He said that 
the veteran had been sent temporarily to Osan Air Base, 
during the period of the jet crash.  He said that the 
veteran's report was fairly accurate, except there were two 
pilots in the jet, which the veteran probably did not see due 
to the angle of his vision.  He said he had also read that it 
was an engine explosion and that three ground crew members 
standing nearby had also been killed.  

In August 1999, R. Primiano wrote that he had been sent to 
Korea along with the veteran, and while there, he and the 
veteran had been temporarily assigned to Osan Air Base.  He 
recalled that while they were at Osan, they were working 
about 300 years from the runway, when there was a tremendous 
explosion followed by several smaller explosions.  They had 
been close enough to see a person blasted away from the area, 
and could see that there were pilots and mechanics in the 
area.  He said they were told later that a pilot and 3 
crewman had been blown up.  He said this was unnerving, since 
their job was driving fuel tanks to the planes, and that the 
veteran had been profoundly affected by this incident.  

The file contains a letter from R. V. Devabhaktuni, M.D., 
dated in August 2000, who wrote that he had treated the 
veteran since February 1996 for paranoid schizophrenia, major 
depression, and PTSD.  He noted that although his initial 
impression was primarily that of paranoid schizophrenia and 
major depression, he also noticed several of the 
characteristic features of PTSD.  He had recurrent and 
intrusive distressing recollections of traumatic events he 
was exposed to, recurrent distressing dreams, flashbacks, 
avoidance of situations associated with the traumas, and was 
isolated and hypervigilant.  The doctor noted that some of 
the symptoms were shared by other psychiatric illnesses such 
as paranoid schizophrenia, major depression, and panic 
disorder, but the symptoms and signs definitely suggested the 
possibility of PTSD. 

Beginning in March 2000, the veteran underwent VA psychiatric 
evaluation.  An examination in April 2000 noted that the 
claims file was reviewed.  The veteran said that while in 
Korea, he had witnessed the explosion of an airplane, saw the 
pilot trapped inside get burned to death, and bystanders from 
the explosion were also killed.  He said he had nightmares 
about this explosion, and about fire in general.  The 
examiner noted that the results of diagnostic testing 
conducted in March 2000 were not available.  The veteran  
reported symptoms consistent with PTSD, as well as chronic 
schizophrenia, although his departed nature and odd manner of 
answering questions made it difficult to fully assess him.  
The diagnoses were history of paranoid schizophrenia and 
PTSD.  A June 2000 report by another VA examiner noted that 
he had administered an MMPI, the results of which were not 
valid due to excessive endorsement of psychopathology.  The 
doctor felt that this was most likely due to some form of 
cognitive disorder.  The doctor stated that the veteran's 
reported stressor was having seen a jet blow up at some 
distance from him.  The diagnostic impression was major 
depressive disorder, recurrent, and cognitive disorder, not 
otherwise specified.  After neuropsychological evaluation, he 
prepared an addendum, stating that numerous tests had been 
given, which did not suggest any specific organic condition.  
It was felt that the confusion noted on examination probably 
related either to medication or some mild cognitive deficits 
which were a consequence of liver toxicity.  The VA doctor 
who had previously examined the veteran also provided an 
addendum in June 2000, after reviewing the psychological 
testing.  She noted that the endorsement of symptoms 
consistent with PTSD had been found to be invalid according 
the MMPI.  She provided a diagnosis at this time of cognitive 
disorder, not otherwise specified, and history of paranoid 
schizophrenia.   

Additional ongoing medical records from Dr. Devabhaktuni 
dated to March 2001 include a diagnosis of PTSD, as well as 
other diagnoses such as schizophrenia.  

II.  Analysis

With regard to the claim for service connection for PTSD, 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran contends that he has PTSD due to stressors 
experienced while he was in the Air Force in Korea from 1968 
to 1969.  While the VA examinations in 2000 did not 
ultimately result in a diagnosis of PTSD, VA outpatient 
treatment records dated in 1998, as well as records from his 
private psychiatrist dated into 2001, are to the effect that 
he has a diagnosis of PTSD (coexisting with other diagnoses).  
The medical records also indicate there is medical linkage 
between PTSD and an alleged in-service stressor.  The Board 
finds there is an acceptable medical diagnosis of PTSD due to 
a purported service stressor, and the outcome of this case 
turns on whether there is satisfactory verification of a 
service stressor.

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.  

The evidence shows that the veteran was an Air Force fuel 
specialist who served in Korea during the Vietnam era.  Among 
his claimed stressors is having witnessed a jet explosion in 
which there were casualties.  Information from the USASCRUR 
and from service comrades adequately verifies this service 
stressor.  The Board finds there is sufficient credible 
supporting evidence of a PTSD-related stressor.  Pentecost, 
supra.  

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

The remaining issue on appeal is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizophrenia.  In November 2002, the Board 
undertook additional development of the evidence in this case 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development has been partly completed as to this 
issue.  As noted, the regulation permitting Board development 
was recently invalidated by a court decision.  In view of 
this, this issue must be remanded to the RO for the 
following: 

1.  The RO should make another attempt to 
obtain any records of the veteran's 
psychiatric treatment in the years 
immediately following his active duty.  
This includes records of treatment by Dr. 
Ruben Dierwechter and Dr. Klaskin in New 
Jersey in about 1970-1971.  (Note, the 
file contains a June 1971 letter from Dr. 
Dierwechter containing his address at 
that time.)  As to development of 
evidence, the RO should assure that there 
is compliance with the notice 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

2.  The RO should then review the issue 
of whether new and material evidence has 
been submitted to reopen a claim for 
service connection for schizophrenia.  If 
this benefit is denied, the RO should 
issue a supplemental statement of the 
case (which should note all evidence 
received since the last supplement 
statement of the case) to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

